No. 04-01-00538-CV
IN RE Sie Joe LANN
Original Mandamus Proceeding (1)
PER CURIAM
Sitting:	Tom Rickhoff, Justice
		Alma L. López, Justice
		Sarah B. Duncan, Justice
Delivered and Filed:   October 24, 2001
PETITION FOR WRIT OF MANDAMUS DENIED
	The court has considered relator's petition for writ of mandamus, and is of the opinion that
relief should be denied. See Tex. R. App. P. 52.8(a). Accordingly, relator's petition for writ of
mandamus is denied. 
	Relator shall pay all costs incurred in this proceeding.
	The clerk of this court is directed to transmit a copy of this opinion to the attorneys of record,
the trial court judge, and the trial court clerk.
								PER CURIAM
Do not publish
1. This proceeding arises out of Cause No. 00-09-00014-TXL, LaSalle County, Cotulla Independent School
District, and City of Cotulla v. Sie Joe Lann and Margaret Anne Lann, pending in the 218 Judicial District Court,
LaSalle County, Texas, the Honorable Stella H. Saxon, presiding.